Citation Nr: 1804183	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a hernia.

2. Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board previously remanded these matters in August 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.

The Board finds there has been substantial compliance with its August 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)


FINDINGS OF FACT

1. The probative, competent evidence is against a finding that the Veteran has a current hernia diagnosis.

2. The probative evidence of record indicates the Veteran's service-connected disabilities were rated 40 percent combined, and did not preclude him from securing and following a substantially gainful occupation at this time.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a hernia condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2. The schedular requirements for a TDIU rating were not met, and a TDIU rating was not warranted.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154 (a) (2012).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records show that the Veteran was evaluated by the urology clinic in December 1968 for the absence of his left kidney.  No hernia was noted at this time.  Overall, service treatment records are silent for complaints, treatment or diagnosis of a hernia condition.

In a December 2010 VA treatment note, it was noted that the Veteran had hernia repair around the 1980s outside of a VA facility.  However, the Board notes that it is unclear whether this information was found in medical records or from the Veteran's lay testimony.

The Board notes that in November 2010, the RO sent a letter advising the Veteran of what could substantiate his claim.  Specifically, the Veteran was requested to provide the date that he was incarcerated and treated.  The Veteran failed to comply with this request.  In addition, following the August 2016 Board remand, the RO attempted again to obtain records from the Veteran, specifically from the Federal Correctional Facility in Memphis, Tennessee.  Again, the Veteran failed to provide any response that would allow us to do this.  

The Veteran testified at his February 2015 Board hearing that while he was in service, they did not notice any symptoms of a hernia because they were looking at the Veteran's congenitally missing kidney.  The Veteran stated that he had the hernia surgery while incarcerated.  

In August 2016, a private treatment note reported a history of hernia repair; however, the private physician did not provide any explanation for this history as the Board notes that there is no documentation of hernia repair in the record.

Ultimately, the Veteran has submitted no medical evidence sufficient to show a current hernia disability.  

The Veteran has offered his own opinion on diagnosis and etiology, stating that he had hernia surgery while incarcerated.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the private and VA treatment records as a whole.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. At 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of a hernia disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. At 225.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that there is a current hernia disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a hernia is not warranted.  Even if a hernia was indicated, there is simply nothing to connect that problem to service many years ago. 

TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Specifically, the Veteran states that TDIU is due to his service-connected herniated lumbar disc L3 status post discectomy with scar.  However, the Board will consider all service-connected disabilities with his TDIU claim.

The Board may assign a TDIU in the first instance provided that certain schedular disability ratings requirements, such as a combined disability rating of 70 percent with at least one disability rating as 40 percent rating, are met.  See 38 C.F.R. § 4.16 (a); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16 (a) are not met).

The Veteran is presently in receipt of service connection for herniated lumbar disc L3 status post discectomy with scar, rated as 20 percent disabling, sciatica of left lower extremity associated with herniated lumbar disc L3 status post discectomy with scar, rated as 10 percent disabling, tinnitus associated with bilateral hearing loss, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  

The Veteran's combined disability rating is 40 percent.  Thus, the preliminary schedular rating requirements for a TDIU are not met.  38 C.F.R. § 4.16 (a).  Therefore, any award of TDIU would have to be on an extraschedular basis.  It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).

The process for establishing entitlement to an extraschedular TDIU rating is described in 38 C.F.R. § 4.16 (b).  That process requires first an adjudicative determination that the Veteran is rendered unemployable by virtue of service-connected disabilities, and if that determination is affirmative, followed by referral to the Director, Compensation System.

At the outset, it is noteworthy that disability ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected disabilities in civil occupations.  See 38 C.F.R. § 4.1.  In other words, occupational impairment with respect to a specific type of employment is not dispositive; and if a Veteran is precluded by service connected disability or disabilities from participating in a specific type of employment in which the Veteran has primary experience, but remains capable of maintaining other regular substantially gainful employment consistent with education and occupational experience, such Veteran is not deemed unemployable. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently retired.  The evidence of record shows that the Veteran received some vocational training.  

In a September 2011 VA examination, the examiner noted that the Veteran experienced intermittent low back spasms that interfered with working construction but that the Veteran indicated he had a friendly relationship with his employer and was able to work when he felt up to it.  The Veteran's March 2013 and March 2014 VA examinations showed that the examiner opined the Veteran's back condition did not impact his ability to work.

In March 2013, the Veteran stated that he retired, was collecting social security, and was looking for part time work.  The Veteran stated that he was unable to pursue work in the field he was trained for.  He said that he had also applied to vocational training for possible schooling to help in any transition that might occur, such as computer training.  However, the Veteran reported that most companies did not hire retired people with some disability.

The Board has carefully considered the Veteran's statements regarding the effects of his disabilities on his employability.  Although the Veteran experiences pain and discomfort as a result of his disabilities, repeated VA examinations have indicated that he is not precluded from obtaining or maintaining substantially gainful employment (though perhaps not what he did in the past).  The Board has assigned these examination reports great probative value as they were based on an examination of the Veteran and a review of the pertinent evidence of record.  In addition, the examiners addressed the question of employability directly and their opinions are consistent.  Accordingly, referral of his claim to the Director, Compensation Service for consideration of such rating is not warranted and a TDIU rating is not warranted.

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

Entitlement to service connection for a hernia is denied.

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU) is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


